DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 09/01/2022 and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US20110261882) (hereinafter Zheng).
Regarding claim 1, Zheng discloses a method of Inter prediction for video coding, wherein the Inter prediction allows Multi- hypothesis (MH) by combining a first predictor based on a first hypothesis and at least one second predictor based on at least one second hypothesis, the method comprising: receiving input data related to a current block in a current picture at a video encoder side or a video bitstream corresponding to compressed data including the current block in the current picture at a video decoder side [Figs. 5-14, 0015-0016, 0052-0053, 0073-0088, 0108-0121; performing coding process utilizing multi-hypothesis scheme and received bitstream video data].
if an MH mode is used for the current block: deriving at least one MH candidate using reduced reference data by adjusting at least one coding-control setting [0071-0078; reducing bitrate utilizing multi-hypothesis inter prediction data and parameters].
combining multiple hypotheses of predictors with weightings for each position in the current block [0071-0072, 0108-0121; combining predictor candidates depending on scheme and mode]. 
encoding current motion information associated with the current block using a Inter candidate list at the video encoder side or decoding the current motion information associated with the current block at the video decoder side using the Inter candidate list [Figs. 5-14, 0015-0016, 0052-0053, 0073-0088, 0108-0121; depending on scheme and mode selected, list of candidates used in coding].
Regarding claim 2, Zheng discloses wherein each of the weightings is fixed at a value for each hypothesis [0108-0122, 0128-0134; plurality of hypothesis and subsequent coding for each hypothesis].
Regarding claim 3, Zheng discloses wherein each of the weightings is derived based on a position of predictor [0108-0122, 0128-0134; plurality of hypothesis and subsequent coding for each hypothesis].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483